Citation Nr: 1810389	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea (OSA), and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a left shoulder disability. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active air service from March 1978 to August 1984, June 2005 to March 2006, October 2007 to April 2008 and May 2008 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for a right wrist disability has been raised by the record in an August 2017 statement at the Veteran's Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a left wrist disability and a left foot disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied service connection for a right elbow disability, a left wrist disability, and sleep apnea.

2.  The evidence associated with the claims file subsequent to the October 2008 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable probability of substantiating the claims of entitlement to service connection for a right elbow disability, a left wrist disability and sleep apnea. 

3.  The Veteran has a right elbow disability that is related to his active service. 

4.  The Veteran has obstructive sleep apnea that is etiologically related to his active service. 

5.  The Veteran has GERD that is etiologically related to his active service. 

6.  The Veteran has a left shoulder disability that is related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §  3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §  3.156 (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. §  3.156 (2017).

4.  The criteria for service connection for right elbow degenerative arthritis have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran contends that he is entitled to service connection for a right elbow disability, a left wrist disability and sleep apnea, all of which manifested as a result of his active service.  An October 2008 rating decision denied entitlement to service connection for a right elbow disability and left wrist disability because no nexus or diagnosis was established, and for sleep apnea because no nexus was established.  The Veteran did not appeal that rating decision. 

The evidence received since the October 2008 rating decision includes additional VA and private treatment records indicating diagnoses of arthritis of the right elbow and left wrist, testimony from the Veteran regarding his in-service injuries, a line of duty statement concerning the Veteran's sleep apnea, and VA examination reports.  

The Board finds that the evidence added to the record since the October 2008 rating decision is new and material.  In this regard, the Board notes that it is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, reopening the claims of entitlement to service connection for a right elbow disability, a left wrist disability, and sleep apnea is warranted.  

Service Connection for a Right Elbow Disability

The Veteran contends that he has a right elbow disability that is related to his active service.  Specifically, the Veteran asserts that he has tendonitis and degenerative joint disease (DJD) of the right elbow as a result of manual labor involving pouring concrete, which he had to do frequently during active service. 

The Veteran's service treatment records (STRs) contain several notations for the right elbow while in active service.  In December 1985, the Veteran reported to sick call stating that he injured his right elbow while doing manual labor.  He reported soreness for approximately 3 days, which returned after he was hammering.  He also reported reinjuring the elbow while lifting bales.  The treatment provider noted that his elbow was tender to palpation and provided an impression of tendonitis.  In June 1986 the Veteran received treatment for his right elbow once again after reporting pain while working.  Those complaints persisted into his many separate periods of service, including in February 1992 when he reported recurring pain which was once again exacerbated by work tasks.  The treatment provider noted epicondylitis.  The pain recurred in March 1992 and continued until September 2006. 

In January 2009, the Veteran was afforded a VA examination.  The examiner noted multiple instances of right elbow tendonitis and additional records from 2005-2009.  The Veteran reported being treated with aspirin and still getting flare-ups approximately 3-4 times per year which would last a few days.  The examiner opined that the Veteran's right elbow tendonitis was related to his active service.  The examiner rationalized that the Veteran's disability began in the 1980s and was intermittent, however, per the Veteran's history, it was aggravated by military service in Iraq, as a result, it was more likely than not related to the treatment and injuries in service. 

In September 2016, the Veteran was diagnosed with DJD of the right elbow.  The Veteran described stabbing pain radiating down his right arm to his right elbow.  The Veteran reported that the only alleviating mechanism he has found was non-movement and sometimes, wearing his brace. 

In sum, the Veteran had complaints of right elbow pain in service, that he was current diagnoses of right elbow disabilities, that he reported injuries while in service, and that the VA medical examiner has attributed his current elbow symptoms to his active service; the Board finds that it is more likely than not that the Veteran's current right elbow disability originated during service.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Therefore, entitlement to service connection for a right elbow disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea 

The Veteran contends that he has OSA which is related to his active service.  Specifically, the Veteran asserts that his heavy snoring began in active service and that he was diagnosed with OSA during active service. 

The Veteran's STRs in fact contain a line of duty determination, which was made in January 2008.  The document confirms that in September 2007, while at Lackland Air Force Base (AFB), the Veteran was snoring excessively and made an appointment to be scheduled for a sleep study.  The sleep study was conducted while the Veteran was in active service and he was diagnosed with mild OSA with significant oxyhemoglobin desaturation.  The Veteran was then treated with continuous positive airway pressure (CPAP).

The Veteran was afforded a VA examination in April 2010.  The examiner opined that the Veteran's OSA was less likely than not caused by or a result of his active service.  The examiner rationalized that the Veteran was diagnosed with OSA in November 2007 with complaints of snoring dating back to September 2007, but that no prior reports were found in the Veteran's STRs.  Further, the examiner stated it was noted in his medical records that he also awoke due to shoulder pain.  As such, the examiner concluded that due to these extraneous factors and the fact that there were no records supporting a diagnosis prior to November 2007, it was less likely than not that the Veteran's OSA was caused by his active service. 

VA treatment records indicated that the Veteran continued to seek treatment for his OSA, including maintenance of his CPAP device from that time until September 2016.  

The Board has carefully considered the April 2010 medical opinion; however, the Board finds that the opinion has limited probative value.  Most notably, the opinion did not adequately consider the Veteran's in-service symptomatology or the observations noted therein of snoring which initiated a sleep study.  The Veteran waking due to shoulder pain is seemingly unrelated and does not weaken the Veteran's claim of service connection for OSA.  Moreover, the examiner ostensibly did not consider the Veteran's assertions regarding his symptoms and their onset.  

In sum, the Veteran has asserted that his OSA had its onset during active service, and the medical evidence of record corroborates that assertion.  As the negative VA nexus opinion is of limited probative value for the reasons set forth above, the Board concludes that the evidence for and against the claim of entitlement to service connection for OSA is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for OSA is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Service Connection for GERD 

The Veteran contends that he has GERD that is related to his active service.  Specifically, the Veteran asserts that he developed GERD in approximately 2005 after eating ethnic and spicy food while serving in Iraq.  

The Veteran's STRs indicate that he was treated for gastrointestinal (GI) symptoms as early as 2004.  Specifically, in February 2006 the Veteran was treated due to increased heartburn, vomiting, and stomach pain rated at a 7 out of 10 in severity.  The Veteran was treated with an intravenous catheter placement providing medication to alleviate the symptoms.   

The Veteran was afforded a VA examination in December 2009.  The examiner continued the diagnosis of GERD.  The Veteran complained of vomiting, reflux, and heartburn.  The examiner noted the Veteran's history of heartburn and indigestion from June 2004.  The Veteran indicated that he was currently taking Prilosec once per day with good relief.  The examiner opined that it was less likely than not that he Veteran's current GERD was related to his military service because he sustained no injury, no trauma, or engaged in any physical activity that would have caused such a problem.  

The Board has carefully considered the December 2009 medical opinion, however, the Board finds that the opinion has limited probative value.  Most notably, the opinion did not adequately consider the Veteran's in-service symptomatology or the observations noted therein of indigestion and frequent heartburn.  Furthermore, the examiner seemingly did not consider the Veteran's assertions regarding his symptoms and their onset, especially when considering the location of the Veteran's service and the types of food which the Veteran contended that he consumed there. 

In sum, the Veteran has asserted that his GERD had its onset during active service, and the medical evidence of record corroborates this assertion.  As the negative VA nexus opinion is of limited probative value for the reasons set forth above, the Board concludes that the evidence for and against the claim of entitlement to service connection for GERD is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for GERD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Service Connection for a Left Shoulder Disability

The Veteran contends that he has a disability of his left upper extremity as due to his active service.  Specifically, the Veteran asserts that he injured his left shoulder while pouring concrete while serving in Iraq in 2006.  

The Veteran's STRs indicate that he sought treatment in February 2006 for bilateral shoulder pain.  The Veteran reported pain starting in his left shoulder over the top after pouring concrete.  The treatment provider noted pain in the left shoulder joint, tenderness on palpation over anterosuperior joint, elevation through active abduction only to 140 degrees, pain elicited on active abduction and internal rotation.  The treatment provider diagnosed tendonitis in his rotator cuff, left greater than right, and noted that it was likely set off by concrete pouring activities in Iraq.  Further noted was the Veteran's need for physical therapy, due to resulting muscle spasms over the superior and posterior shoulder.  In March 2006, the Veteran was seen again reporting mild twinges of left shoulder pain, and the treatment provider indicated a need for physical therapy reevaluation.  Further evaluation of the STRs indicated that the Veteran was seen again in May 2008 following a rotator cuff repair in April 2008.  The Veteran had once again attributed the injury to concrete labor in Iraq.  The treatment provider noted pain with flexion and abduction and tenderness to palpation of the left shoulder.  

In February 2009, the Veteran was afforded a VA examination.  The Veteran reported the same injury as the cause of his left shoulder disability.  The examiner noted the presence of a left torn rotator cuff in October 2007, which resulted in the Veteran's surgery.  The Veteran reported pain daily with most activities like lifting, picking anything up, reaching behind his back, driving, sleeping on his shoulder, yard work or washing dishes.  He also reported a decrease in strength, but no dropping.  The examiner continued a diagnosis of bilateral shoulder torn rotator cuffs, status post arthroscopic repair on the left and degenerative changes bilaterally.  The examiner then opined that it was more likely than not that the current shoulder disability was related to the injuries the Veteran sustained in active service.  

Given that the Veteran had complaints of left shoulder pain in service; that he was diagnosed with tendonitis, torn rotator cuffs, as well as degenerative changes; that he reported injuries while in service; and that the VA medical examiner has attributed these injuries to his current disabilities; the Board finds that it is more likely than not that the Veteran's current left shoulder disability originated during service.  As such, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a left shoulder disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right elbow disability is granted.  

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left wrist disability is granted.  

New and material evidence having been received, reopening of the claim of entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for a right elbow disability is granted. 

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to service connection for GERD is granted. 

Entitlement to service connection for a left shoulder disability is granted. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's left wrist disability, he asserts that he sustained an injury while he was pouring concrete while serving in Iraq.  Indeed, the Veteran's military occupational specialty (MOS) indicates he was a heavy equipment operator.  The Veteran asserts that he began noticing degenerative changes in approximately 2001, but he did not receive his arthritis diagnosis until approximately 2007.  The Veteran's STRs indicate that he was treated for pain over his medial wrist, without trauma, in December 2007.  An MRI was conducted which revealed mild joint space narrowing of the first carpometacarpal joint with sclerosis.  

In December 2009, the Veteran was afforded a VA examination with respect to his left wrist disability.  The Veteran reported that he had pain along the metacarpophalangeal joint and a history of left wrist pain.  The examiner did not provide an opinion as to etiology.  Instead, the examiner noted that there was no left wrist condition found.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the December 2009 VA examiner did not provide any opinion, claiming no disability.  However, the examiner did not address or seemingly consider the degenerative changes that were noted in the Veteran's left wrist while in active service.  Despite the Veteran's assertions of continuing pain, flare-ups, and soreness, the examiner did not conduct an X-ray or any indicated studies to assess the current nature of the Veteran's left wrist disability.  As such, a remand is required.  

With regard to the Veteran's claim of entitlement to service connection for a left foot disability, the Veteran asserts that he has such disability as a result of his active service.  Specifically, the Veteran asserts that while in active service, he required two different size shoes, but because the military was unable to provide such an accommodation, he was forced to wear tight shoes while performing manual labor which subsequently caused pain, swelling, and blisters.  

The Veteran's STRs had one notation of foot pain in active service wherein he was told he might have plantar fasciitis.  Other than that, the Veteran's STRs were silent for any treatment for foot pain in active service.  However, at his August 2017 hearing, the Veteran testified that he did not seek treatment because simply taking his shoes off resolved his pain and discomfort.  

The Veteran was afforded a VA examination in December 2009 wherein the examiner stated that the Veteran had tendonitis, and extensor digitorum longus of the left foot which had resolved.  However, the Veteran continued to complain of pain, weakness, stiffness, and numbness.  In April 2011, the Veteran was seen at the VA medical center complaining of foot pain.  In September 2012, the Veteran was afforded another VA examination.  The examiner diagnosed chronic axonal polyradiculopathy and denied that the Veteran had hammertoes.  At that time, the VA examiner provided an opinion only regarding the Veteran's right foot and opined that the Veteran's right foot complaints were more likely than not related to his active service. 

In March 2013, the Veteran was afforded another VA examination.  The examiner confirmed a diagnosis of polyneuropathy of the bilateral feet.  The examiner then noted no foot problems prior to the Veteran's military service, and no injury in the service.  The examiner also noted intermittent pain around the ball of his left foot along with numbness and tingling.  The examiner opined that the Veteran's left foot disability was less likely than not due to his active service.  The examiner stated that even though there was a diagnosis of tendonitis digitorum longus of the left foot, no examination was found which showed symptoms or signs from the Veteran, and as such, the condition must have resolved.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, none of the many VA medical examinations of record provided an adequate opinion.  Despite the Veteran's assertions of continuing pain, flare-ups, and soreness, the examiner did not conduct an X-ray or any indicated studies to assess the current nature of the Veteran's left foot disability, and despite confirming the diagnosis, the examiners simply stated that the condition had resolved.  As such, a remand is required.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) of sufficient expertise to determine the nature and etiology of the Veteran's left wrist and left foot disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner(s) should provide the following opinions: 

a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any currently present left wrist disability is etiologically related to the Veteran's active service.  The examiner should specifically consider and address the December 2007 radiology report indicating the presence of degenerative changes in the Veteran's left wrist when reaching a conclusion. 

c)  Whether it is at least as likely as not (a 50 percent probability or greater) that any currently present left foot disability is etiologically related to the Veteran's active service.  The examiner should specifically consider the Veteran's assertions regarding his foot pain in service, the notation of probable plantar fasciitis in service, and the assertions of the Veteran regarding wearing shoes that were the incorrect size while performing such strenuous manual labor.  

A thorough rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


